Name: Decision No 2/2000 of the EU-Bulgaria Association Council of 23 May 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 2000
 Type: Decision
 Subject Matter: transport policy;  Europe;  trade;  iron, steel and other metal industries;  trade policy;  European construction
 Date Published: 2000-06-27

 Avis juridique important|22000D0627(01)Decision No 2/2000 of the EU-Bulgaria Association Council of 23 May 2000 extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 2000 Official Journal L 154 , 27/06/2000 P. 0022 - 0022Decision No 2/2000 of the EU-Bulgaria Association Councilof 23 May 2000extending the double-checking system established by Decision No 3/97 of the Association Council for the period 1 January to 31 December 2000(2000/404/EC)THE EU-BULGARIA ASSOCIATION COUNCILWhereas:(1) The Contact Group referred to in Article 11 of Protocol 2 of the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part(1), which entered into force on 1 February 1995, met on 2 December 1999 and agreed to recommend to the Association Council established under Article 105 of the Agreement that the double-checking system, introduced in 1998 by Decision No 3/97 of the Association Council(2) and extended by Decision No 3/99(3), should be extended for the period 1 January to 31 December 2000.(2) The Association Council, having been supplied with all relevant information, has agreed with this recommendation,HAS DECIDED AS FOLLOWS:Article 1The double-checking system established by Decision No 3/97 of the Association Council shall continue to apply for the period 1 January to 31 December 2000. In the title, preamble and Article 1(1) and (3) of Decision No 3/97, references to the period 1 January to 31 December 1999 shall be replaced by references to 1 January to 31 December 2000.Article 2This Decision shall enter into force on the day on which it is adopted.It shall apply with effect from 1 January 2000.Done at Brussels, 23 May 2000.For the Association CouncilThe PresidentN. Mihailova(1) OJ L 358, 31.12.1994, p. 3.(2) OJ L 13, 19.1.1998, p. 85.(3) OJ L 123, 13.5.1999, p. 56.